UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-6008


DAVID MORGENSTERN,

                       Petitioner - Appellant,

          v.

WARDEN JUSTIN ANDREWS,

                       Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (5:12-hc-02209-FL)


Submitted:   April 24, 2014                 Decided:   April 29, 2014


Before NIEMEYER, SHEDD, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David Morgenstern, Appellant Pro Se. Shailika K. Shah, OFFICE
OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           David     Morgenstern,   a       federal   prisoner,   appeals       the

district court’s order denying relief on his 28 U.S.C. § 2241

(2012)   petition.      We   have   reviewed      the    record   and    find    no

reversible    error.     Accordingly,         although   we   grant     leave    to

proceed in forma pauperis, we affirm for the reasons stated by

the district court.       Morgenstern v. Andrews, No. 5:12-hc-02209-

FL (E.D.N.C. Dec. 3, 2013).             We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                        AFFIRMED




                                        2